Citation Nr: 1203180	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran had originally requested a hearing before the Board on his March 2009 substantive appeal form, but subsequently withdrew the request in November 2011.  Accordingly, the Board considers the Veteran's request for a hearing WITHDRAWN.  

The RO received additional evidence from the Veteran in November 2011, before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted (a private audiogram dated September 2011) was accompanied by a signed waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has current hearing loss related to in-service noise exposure to firearms and grenade launchers.  The Veteran's DD-214 confirms the Veteran served in the Army as an Infantryman earning, among others, a hand grenade badge and an expert infantryman badge.  

The Veteran's service treatment records do not confirm in-service incurrence of bilateral sensorineural hearing loss; however, a separation examination is not of record.  The RO should make further attempts to obtain the Veteran's separation examination and any other potentially missing service treatment records.

After service, the Veteran was afforded a VA examination in April 2008 where the examiner found the Veteran had "normal" hearing in the right ear and mild hearing loss in the left ear "as likely as not" related to his military noise exposure.  The actual audiometric findings, however, do not show a hearing loss disability for VA purposes as defined in the regulations. 

Under 38 C.F.R. § 3.385 (2011), impaired hearing is considered a hearing loss "disability" for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Accordingly, despite the VA examiner's positive nexus opinion, the RO denied the claim finding the Veteran did not have a current disability within the meaning of the law.

The Veteran has since provided a private audiogram dated in September 2011.  The results of the audiogram are confusing.  For example, the audiogram reveals at 500 Hertz the Veteran heard tones in the right ear at 20 decibels, but not at 25 decibels.  So it is unclear what the Veteran's auditory threshold is at 500 Hertz.  The Board notes, however, the private audiogram appears to show the Veteran's auditory threshold at 1000 Hertz in the right ear is 40 decibels, which is considerably worse than the April 2008 VA examination findings.  The test results were presented in a graphic, rather than numeric form.  While the Board may in some instances be able to interpret such graphic representations, the record is unclear as whether any word recognition testing was conducted at the time of that evaluation.  

The private audiologist should be contacted and requested to translate the graphic findings in numerical format and clarify whether the controlled speech discrimination test (Maryland CNC) was conducted in obtaining the results.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Although not dispositive, the September 2011 private audiogram appears to show that the Veteran's hearing loss may have worsened since the 2008 VA examination.  In light of the 2008 VA examiner's positive nexus opinion, current findings of the Veteran's hearing impairment are crucial to the adjudication of this claim.  For these reasons, the Board finds a new VA examination is necessary.

The RO should also take this opportunity to obtain any outstanding private or VA treatment records that may exist.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private or VA medical providers that may contain relevant treatment records not already of record; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  The September 2011 private audiometric examination should be sent back to the audiologist for clarification.  The private audiologist should convert the graphical information into numerical data and clarify if the Maryland CNC speech discrimination test was used in that examination.  If the private audiologist fails to respond, contact the Veteran and request that the obtain the information from the private audiologist.  

3.  Contact the NPRC, the Army and any other relevant agency to ensure all service treatment records are obtained and are part of the record, to include the Veteran's separation examination.

4.  After obtaining the above records, to the extent available, the Veteran should be scheduled for a VA audiological examination to determine whether the Veteran has sensorineural hearing loss, the severity of the impairment and the likely etiology.  Specifically, the examiner should comment on whether it is at least as likely as not (50 percent probability or greater) that any found hearing loss disability was caused by any in-service acoustic trauma rather than any pre- or post-service acoustic trauma.  

The claims folder must be made available to the examiner. The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving the conflicting medical evidence regarding whether the Veteran actually has a hearing loss disability as defined in 38 C.F.R. § 3.385.

4.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

